Title: To Thomas Jefferson from Thomas Munroe, 22 April 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Monday 22d Apl.
                  
                  T Munroe respectfully enquires of the President whether the sheet iron charged in the enclosed bills, or either of them, was ordered by him for his private use—. The bills have been presented to me for payment, but there has been no such parcel of iron ordered for public use I am informed
               